Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered December 14, 2009, which revoked defendant’s probation and imposed a sentence of imprisonment.
As a result of his conviction of driving while intoxicated as a felony, defendant was sentenced to 180 days in jail and five years of probation. He was subsequently charged with violating the conditions of his probation. Following a violation hearing, County Court revoked his probation and resentenced him to lVs to 4 years in prison on the original charge. Defendant now appeals.
Defendant’s sole argument is that the sentence of imprisonment is harsh and excessive. Upon reviewing the record, we disagree. Evidence was adduced that defendant violated three conditions of his probation, all pertaining to the treatment of his drug and alcohol problems. In addition, he has a lengthy criminal record that includes a prior conviction for driving while intoxicated. In view of the foregoing, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Spriggs, 8 AD3d 833 [2004], lv denied 3 NY3d 681 [2004]; People v Spitzley, 303 AD2d 837, 838 [2003], lv denied 100 NY2d 599 [2003]; People v Baker, 263 AD2d 771, 771 [1999]).
Her cure, J.P., Spain, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.